 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARONTA TYRONE LEWIS,                               No. 2:21-cv-0932-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    M. VELASQUEZ-MIRANDA and N.
      HOLETS,
15
                          Defendants.
16

17

18          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. He requests that the court appoint counsel. District courts lack authority to

20   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

21   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

22   attorney to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v.

23   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th

24   Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

25   consider the likelihood of success on the merits as well as the ability of the plaintiff to articulate

26   his claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560

27   F.3d 965, 970 (9th Cir. 2009). Having considered those factors, the court finds there are no

28   exceptional circumstances in this case.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 29) is denied.
 3   DATED: June 30, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
